DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1,3-7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by JP 2012-213338 (as cited in IDS-6/22/20).
For claim 1, JP 2012-213338 teach a pet absorbent sheet comprising: an absorbent core ([0020]); and a liquid-permeable sheet disposed closer to a top side of the pet absorbent sheet than the absorbent core and that comprises a plurality of hydrophilic fibers ([0018]), wherein the liquid-permeable sheet has waterproof regions (pet footprints) that contain a water resisting agent (oily ink), and the water resisting agent is formed to surround gaps between fibers formed of the plurality of hydrophilic fibers ([0021]-[0023]).
For claim 3, JP 2012-213338 teach wherein the liquid-permeable sheet also has a non-waterproof region that does not contain the water resisting agent, and a total area of the waterproof regions on the liquid-permeable sheet is smaller than an area of the non-waterproof region (the pet footprints with the oily ink occupies a narrower area than the area not printed (i.e., the water-resistant area is narrower than the non-water-resistant area without the water-resistant agent), see Figure 1). 
For claim 4, JP 2012-213338 teach wherein the liquid-permeable sheet also has a non-waterproof region that does not contain the water resisting agent, the waterproof regions are discontinuously disposed, and the non-waterproof region is disposed between the waterproof regions (the pet footprints with oily ink are disposed discontinuously (i.e., a plurality of the water-resistant regions are disposed discontinuously), and the regions not printed with the pet footprints are disposed between the pet footprints and each other (i.e., non-water-resistant regions not having the water-resistant agent are disposed between the water-resistant regions and each other), see Figure 1).
For claim 5, JP 2012-213338 teach wherein the liquid-permeable sheet also has a non-waterproof region that does not contain the water resisting agent, the waterproof regions are discontinuously disposed, the waterproof regions form a first imaginary line connecting the waterproof regions adjacent to each other and a second imaginary line also connecting the waterproof regions adjacent to each other, and the non-waterproof region is disposed between the first imaginary line and the second imaginary line (the pet footprints with oily ink are disposed discontinuously (i.e., a plurality of water-resistant areas are disposed discontinuously), the pet footprints constitute a first virtual line connecting the pet footprints adjacent to each other to each other and a second virtual line connecting the pet footprints adjacent to each other to each other (i.e., the plurality of water-resistant regions constitute a first virtual line connecting the water-resistant regions adjacent to each other to each other and the water-resistant regions adjacent to each other to each other a second dummy line in which the aqueous regions are connected to each other), an area not printed with the pet footprints being disposed between the first dummy line and the second dummy line (i.e., a non-water-resistant area not having the water-resistant agent is disposed between the first dummy line and the second dummy line), see Figure 1).
For claim 6, JP 2012-213338 teach wherein the liquid-permeable sheet has a non-waterproof region that does not contain the water resisting agent, and the waterproof regions are discontinuously or continuously disposed and form a plurality of diagram lines, and the non-waterproof region is disposed between the diagram lines adjacent to each other (the pet footprints with oily ink are disposed discontinuously (i.e., a plurality of water-resistant areas are disposed discontinuously), and an area where no pet footprints is printed is disposed between the plurality of pet footprints. on the basis of this, it is also possible to arrange the pet footprints in succession according to the actual needs and to construct a plurality of graphic lines, in which case the non-water-resistant areas which do not have a water-resistant agent are arranged between the graphic lines adjacent to each other as a result of the accommodation after the arrangement, see Figure 1).
For claim 7, JP 2012-213338 teach wherein the liquid-permeable sheet including the hydrophilic fibers is disposed on an outermost top surface ([0021]-[0023]).
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-213338 (as cited in IDS-6/22/20).
For claim 2, as described above, JP 2012-213338 discloses most of the claimed invention except for mentioning wherein a weight per unit area of the water resisting agent is 0.1 times or more a weight per unit area of the liquid-permeable sheet.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of JP 2012-213338 so as to include wherein a weight per unit area of the water resisting agent is 0.1 times or more a weight per unit area of the liquid-permeable sheet, since it has been held that where routine testing and general experimental conditions are present, discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	The prior art WO 2016/079882 teaches an absorbent sheet having a water-permeable front sheet, a water-impermeable back sheet, and an absorption core.
	The prior art Perissi (US 2014/0331749) teaches a pet training pad having a water-permeable front sheet, a water-impermeable back sheet, and an absorption core.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644